Certified State Law Question, No. 97-3856. On review of preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6) and on motion for admission pro hac vice of Louis G. Adolfsen and S. Dwight Stevens. The motion for admission pro hac vice is granted and the court will answer the following questions found at page 4 of the Certification Order of the United States Court of Appeals for the Sixth Circuit:
“1. When an insurance company is found to be guilty of ‘bad faith’ with ‘actual malice’ because it failed to settle a tort case against its insured, does such conduct constitute the type of intentional tort that is uninsurable under Ohio law?
“2. Does such a finding of bad faith with actual malice collaterally estop Buckeye [Union Insurance Company] from litigating this ease?
“3. Under Ohio law does an exclusion in an insurance policy barring coverage for personal dishonesty, fraudulent breach of trust, intention to deceive, or intent to defraud embrace an insurer’s bad faith with actual malice caused by its failure to settle a tort case?”
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.